MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 100 
Docket:	   Wal-17-516	
Argued:	   June	12,	2018	
Decided:	  July	17,	2018	   	      	     	     	    	      	      	       	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                               MIRANDA	G.	HOPKINS	
	
	
ALEXANDER,	J.	

	     [¶1]	 	 Miranda	 G.	 Hopkins	 appeals	 from	 a	 judgment	 of	 conviction	 of	

manslaughter	 (Class	 A),	 17-A	 M.R.S.	 §	 203(1)(A)	 (2017),	 entered	 in	 the	 trial	

court	(Waldo	County,	R.	Murray,	J.)	following	a	jury	trial.		Hopkins	contends	that	

the	court	erred	in	(1)	denying	her	motion	to	suppress	statements	she	made	to	

law	enforcement	officers	during	five	different	interviews	and	(2)	giving	the	jury	

an	 allegedly	 confusing	 instruction	 on	 concurrent	 causation.	 	 Hopkins	 also	

challenges	 the	 sufficiency	 of	 the	 evidence	 supporting	 the	 jury’s	 conclusion,	

beyond	a	reasonable	 doubt,	that	Hopkins	caused	the	death	of	her	infant	son.		

We	affirm	the	judgment.		
2	

                        I.		FACTS	AND	PRETRIAL	HISTORY	

      [¶2]		This	statement	of	the	facts	and	pretrial	history	includes	reference	

to	five	different	statements	that	Hopkins	made	to	law	enforcement	officers	at	

various	times.		Those	statements	were	subject	to	a	motion	to	suppress	and	are	

at	issue	in	this	appeal.		Viewing	the	evidence	in	the	light	most	favorable	to	the	

State,	the	jury,	at	the	trial,	and	the	court,	at	the	motion	hearing,	rationally	could	

have	found	the	following	facts	beyond	a	reasonable	doubt.		See	State	v.	Nobles,	

2018 ME 26,	¶	2,	179 A.3d 910;	State	v.	Gerry,	2016 ME 163,	¶	2,	150 A.3d 810.	

      [¶3]		On	the	morning	of	January	11,	2017,	Miranda	Hopkins	sent	two	of	

her	 three	 children—her	 eight-year-old	 son	 and	 six-year-old	 son—to	 school.		

Hopkins,	with	her	seven-week-old	son,	then	joined	a	friend	and	the	friend’s	son	

for	coffee	and	some	shopping.		Hopkins,	her	friend,	and	their	children	returned	

to	 Hopkins’s	 home	 that	 afternoon	 to	 wait	 for	 Hopkins’s	 older	 sons	 to	 return	

home	from	school.			

      [¶4]		While	waiting	for	the	older	boys,	Hopkins	and	her	friend	drank	shots	

of	 Fireball	 whiskey	 and	 smoked	 marijuana.	 	 The	 older	 boys	 arrived	 home	

around	3:30	p.m.		After	the	boys	arrived	home,	Hopkins	and	her	friend	each	had	

a	couple	more	shots	of	Fireball	whiskey.		Around	5:30	p.m.,	Hopkins’s	cousin	
                                                                                         3	

and	her	cousin’s	daughter	arrived	at	Hopkins’s	home	for	dinner.		About	twenty	

or	thirty	minutes	later,	Hopkins’s	friend	and	her	son	left	Hopkins’s	home.			

      [¶5]		Hopkins	had	“a	few	more	shots”	of	Fireball	whiskey	with	her	cousin.		

Hopkins	“wasn’t	counting”	but	estimated	that	between	2:30	p.m.	and	7:30	p.m.	

she	consumed	roughly	seven	shots	of	Fireball	whiskey,	smoked	marijuana,	and	

took	a	Benadryl.			

	     [¶6]		Around	8:00	p.m.,	Hopkins’s	cousin	and	her	cousin’s	daughter	left,	

and	Hopkins	began	her	nighttime	routine	by	getting	her	older	boys	ready	for	

bed.		While	she	was	helping	the	older	boys,	she	put	the	baby	in	a	bouncy	seat	in	

the	 living	 room.	 	 Hopkins	 got	 the	 boys	 into	 their	 bed	 and	 began	 feeling	 very	

“spinny”	and	“not	feeling	well	at	all.”		Hopkins	lay	down	at	the	foot	of	the	older	

boys’	bed	and	“fell	asleep	big	time.”		She	awoke	much	later	that	night	due	to	a	

“gall	bladder	attack.”		Hopkins	got	an	ice	pack	and	then	lay	down	in	her	own	

bed.		She	“wasn’t	paying	attention	to	anything”	as	she	walked	from	the	older	

boys’	room,	into	the	kitchen,	and	then	into	her	bedroom.		

      [¶7]		Hopkins	dozed	off	and	then	woke	up	again.		Upon	waking	up,	she	

reached	over	and	felt	the	baby’s	“ice	cold”	hand.		She	testified	that	the	baby	was	
4	

in	his	“boppy”1	in	an	unnatural	position	 and	that	his	head	was	“wrong.”		She	

immediately	jumped	out	of	bed,	turned	on	the	lights,	and	grabbed	her	phone	to	

dial	9-1-1.2			

         [¶8]	 	 At	 around	 1:47	 a.m.,	 Hopkins	 called	 9-1-1	 and	 reported	 that	 the	

baby	was	not	breathing,	was	cold	to	the	touch,	and	had	a	big	bruise	on	him.		She	

told	the	9-1-1	dispatcher	that	one	of	her	older	boys	must	have	jumped	on	the	

baby	in	the	night,	but	that	she	had	not	heard	him	cry	or	any	other	noises.		The	

dispatcher	 instructed	 Hopkins	 to	 perform	 cardiopulmonary	 resuscitation	

(CPR).			

	        [¶9]	 	 At	 around	 2:06	 a.m.,	 a	 Waldo	 County	 Sheriff’s	 deputy	 arrived	 at	

Hopkins’s	home.		She	found	Hopkins	performing	CPR	on	the	baby	on	the	floor	

in	 her	 bedroom.	 	 The	 deputy	 took	 over	 CPR	 and	 noticed	 that	 the	 baby	 had	 a	

“significant	amount	of	bruising”	on	his	forehead	and	chest,	had	scratches	on	his	

face	 and	 neck,	 and	 was	 stiff	 and	 cold.	 	 While	 performing	 CPR,	 the	 deputy	

contacted	 her	 dispatch	 center	 and	 requested	 that	 a	 detective	 come	 to	

investigate.			


     1		During	the	trial,	a	“boppy”	was	described	as	“one	of	those	U-shaped	pillows	similar	to	the	type	

of	pillow	that	you	will	see	airline	passengers	use	during	their	travels.”				
     2		This	version	of	events	was	the	version	Hopkins	told	for	the	first	time	at	trial.		Hopkins	gave	

several	different	accounts	of	what	happened	on	the	night	of	January	11,	2017,	and	the	early	morning	
of	January	12,	2017,	to	law	enforcement	officers	during	several	different	interviews.			
                                                                                       5	

       [¶10]		Around	2:16	a.m.,	emergency	medical	technicians	(EMTs)	arrived	

at	 the	 home	 and	 took	 over	 CPR	 from	 the	 deputy.	 	 The	 EMTs	 brought	 in	 an	

automatic	 external	 defibrillator	 (AED),	 which	 is	 able	 to	 sense	 any	 cardiac	

rhythm	that	is	shockable,	and	attached	the	paddles	to	the	baby.		There	was	no	

shockable	rhythm,	and	the	EMTs	pronounced	the	baby	dead.			

	      [¶11]	 	 While	 the	 EMTs	 were	 working	 on	 the	 baby,	 the	 deputy	 left	 the	

bedroom	 and	 went	 into	 the	 living	 room	 to	 speak	 with	 Hopkins.	 	 The	 deputy	

advised	Hopkins	that	her	baby	was	dead.		Hopkins	said	that	she	knew	he	was	

gone,	mentioned	the	bruising,	and	said	that	she	didn’t	know	how	the	baby	got	

the	bruises,	but	believed	that	one	of	the	older	boys	had	been	responsible.		She	

pointed	out	her	eight-year-old	son,	sleeping	on	the	couch,	to	the	deputy,	then	

took	the	deputy	down	the	hall	to	see	her	six-year-old	son,	who	was	still	sleeping	

in	his	bed.			

	      [¶12]		The	deputy	explained	to	Hopkins	that,	in	all	child	death	cases,	it	

was	 standard	 procedure	 to	 call	 a	 detective	 and	 that	 a	 detective	 would	 be	

arriving	shortly.		Hopkins	then	told	the	deputy	about	her	day,	which	ended	with	

her	 and	 the	 baby	 going	 to	 bed	 around	 9:00	 p.m.	 	 As	 they	 spoke,	 the	 deputy	

smelled	 alcohol	 on	 Hopkins’s	 breath.	 	 The	 deputy	 asked	 Hopkins	 if	 she	 had	

anything	 to	 drink	 that	 night.	 	 Hopkins	 told	 her	 that	 she	 woke	 up	 around	
6	

11:30	p.m.	with	gall	bladder	pain	and	had	a	“couple	of	shots”	of	Fireball	whiskey	

to	help	with	the	pain.		Hopkins	said	that	she	then	went	back	to	bed.		She	said	

that	she	woke	up	a	few	hours	later,	reached	over	to	the	baby,	and	found	him	

cold,	stiff,	and	unresponsive,	at	which	point	she	called	9-1-1.		Hopkins	told	the	

deputy	that	she	thought	that	her	oldest	son	must	have	killed	the	baby,	but	she	

admitted	that	she	had	not	heard	the	baby	cry	out	or	felt	the	bed	moving.			

         [¶13]		Around	3:00	a.m.,	a	Maine	State	Police	detective	sergeant	arrived	

at	Hopkins’s	home.		Upon	the	detective	sergeant’s	arrival,	the	deputy	met	him	

outside	 to	 brief	 him	 on	 the	 situation.	 	 Upon	 entering	 Hopkins’s	 home,	 the	

detective	 sergeant	 exchanged	 introductory	 remarks	 with	 Hopkins	 and	 then	

gave	her	Miranda	warnings.3		Hopkins	signed	a	Miranda	waiver	and	agreed	to	

participate	in	a	recorded	interview.			

         [¶14]		Hopkins	told	the	detective	that	she	went	to	bed	around	9:00	p.m.,	

then	got	up	around	10:30	p.m.	to	do	the	“mommy	thing”	and	check	all	the	doors	

to	make	sure	they	were	secure,	and	then	went	back	to	sleep.		She	said	that	she	

woke	 up	 later	 and	 found	 the	 baby	 cold,	 bruised,	 and	 not	 breathing.	 	 She	

described	herself	to	the	detective	as	a	“light	sleeper,”	but	said	that	the	baby	had	

not	cried,	she	did	not	hear	either	of	the	older	boys,	and	neither	of	the	older	boys	


     3		See	Miranda	v.	Arizona,	384 U.S. 436,	478-79	(1966).	
                                                                                         7	

was	in	her	bed	when	she	woke	up.		She	guessed	that	one	of	her	older	boys	must	

have	climbed	into	bed	beside	her	and	killed	the	baby.			

      [¶15]		Hopkins	said	that	she	had	never	seen	either	of	the	older	boys	be	

aggressive	 with	 the	 baby.	 	 She	 said	 that	 the	 baby	 had	 been	 sleeping	 “beside	

[her]	like	always”	in	his	boppy	and	that	she	did	not	hear	either	of	the	older	boys	

come	 into	 the	 room.	 	 She	 also	 said	 that	 she	 “always”	 had	 her	 three-foot-tall	

safety	gate	secured	in	her	bedroom	doorway,	and	that	it	had	been	in	place	that	

night.		She	further	indicated	that	neither	of	the	older	boys	understood	how	to	

work	the	gate.			

	     [¶16]		The	deputy	then	returned	inside	at	the	request	of	Hopkins,	and	the	

detective	went	outside.		The	detective	left	his	recording	device	on	the	kitchen	

table;	 the	 device	 continued	 to	 record	 Hopkins	 and	 the	 deputy	 as	 they	

conversed.		Hopkins	again	told	the	deputy	that	her	oldest	son	must	have	killed	

the	baby.		She	stated	that	she	was	curled	up	in	a	ball	asleep	on	her	bed	and	she	

didn’t	feel	the	bed	move,	but	she	guessed	that	one	of	the	boys	“climbed	over	the	

top	of	[the	baby],	like	judging	by	[the	baby’s]	head.		Maybe	that’s	why	he	didn’t	

make	 a	 sound.”	 	 But	 she	 also	 said	 the	 safety	 gate	 was	 always	 secured	 in	 her	

bedroom	door	and	neither	of	the	older	boys	had	ever	crawled	over	the	baby	in	

the	bed	before	because	they	knew	it	was	his	spot.			
8	

	     [¶17]		After	the	baby’s	body	was	removed	from	the	home,	Hopkins	agreed	

to	participate	in	a	videotaped	walk-through	to	explain	where	she	and	the	baby	

had	been	positioned	in	her	bed.		A	detective	from	the	Maine	State	Police	and	a	

sergeant	 from	 the	 Evidence	 Response	 Team	 participated	 in	 the	 videotaped	

walk-through	 interview	 with	 Hopkins.	 	 During	 this	 walk-through,	 Hopkins	

pointed	out	the	boppy,	described	the	blankets	she	used	to	cover	the	baby	up,	

described	her	position	on	her	bed,	pointed	out	the	safety	gate,	and	explained	

that	the	safety	gate	had	been	in	its	position	that	night.			

	     [¶18]	 	 Later	 that	 morning	 at	 around	 7:30	 a.m.,	 Hopkins	 agreed	 to	 be	

further	 interviewed	 by	 the	 detective	 who	 participated	 in	 the	 videotaped	

walk-through.		She	met	with	the	detective	in	his	police	cruiser	because	friends	

and	family	were	 arriving	 at	her	home.		 The	detective	reminded	Hopkins	that	

she	had	been	provided	Miranda	warnings	during	her	earlier	recorded	interview	

with	the	detective	sergeant,	informed	her	that	those	rights	were	still	in	effect,	

and	offered	to	go	over	the	rights	with	her.		Hopkins	declined	the	offer	to	review	

her	Miranda	rights.			

      [¶19]	 	 Hopkins	 told	 the	 detective	 that	 she	 had	 two	 shots	 of	 Fireball	

whiskey	around	5:00	p.m.,	while	her	cousin	was	visiting,	to	“clear	her	sinuses.”		

She	explained	that	after	dinner	she	got	the	older	boys	into	bed	around	8:00	p.m.	
                                                                                   9	

and	then	put	the	baby	to	sleep	in	his	boppy	on	her	bed	around	9:00	p.m.		She	

said	that	she	took	two	hits	from	a	marijuana	joint	after	the	older	boys	had	gone	

to	sleep	and	before	she	got	the	baby	ready	for	bed	because	it	“slows	[her]	brain	

down	long	enough	that	[she]	can	fall	asleep.”		Hopkins	stated	that	she	lay	down	

and	fell	asleep	around	9:00	p.m.	and	woke	up	about	an	hour	later	because	her	

gall	bladder	was	bothering	her.		At	that	time,	she	checked	on	the	baby	and	saw	

that	he	was	fine	and	still	sleeping.			

      [¶20]	 	 Hopkins	 said	 that	 she	 put	 a	 “healthy	 bruise-free	 one	 hundred	

percent	healthy,	happy	baby	to	bed	.	.	.	.”		She	did	not	know	what	happened	to	

the	baby,	and	she	agreed	with	the	detective	that	the	injuries	were	inflicted	by	

someone	but	denied	that	she	was	responsible.		She	stated	that	she	was	“really	

praying”	that	her	oldest	son	would	talk	to	the	detective	and	provide	him	with	

the	 answers	 he	 was	 looking	 for	 because	 one	 of	 her	 older	 boys	 was	 likely	

responsible,	but	she	acknowledged	that	she	had	never	seen	either	of	them	be	

violent	with	the	baby.			

      [¶21]		The	medical	examiner	who	conducted	the	autopsy	found	abrasions	

and	bruises	all	over	the	baby’s	body;	skull	fractures	on	both	sides	of	his	head	

and	on	the	back	of	his	head;	multiple	rib	fractures;	upper	right	arm	fractures;	

swelling	 and	 bleeding	 inside	 the	 scalp;	 retinal	 and	 optic	 nerve	 sheath	
10	

hemorrhage;	and	bleeding	into	the	cervical	spinal	cord.		The	medical	examiner	

opined	that	these	injuries	were	indicative	of	“whiplash”	forces	applied	to	the	

body	and	that	the	rib	fractures	were	likely	a	result	of	a	“squeezing	of	the	chest”	

type	of	force.		The	medical	examiner	determined	that	the	baby’s	cause	of	death	

was	blunt	force	trauma	with	craniocerebral	injuries.4			

       [¶22]		On	January	17,	2017,	Hopkins	was	charged	by	complaint	with	one	

count	 of	 knowing	 or	 depraved	 indifference	 murder	 (Class	 A),	 17-A	 M.R.S.	

§	201(1)(A)-(B)	 (2017).	 	 Thereafter,	 Hopkins	 was	 indicted	 for	 manslaughter	

(Class	A),	17-A	M.R.S.	§	203(1)(A).		After	the	grand	jury	indictment,	the	State	

dismissed	the	original	murder	charge	in	the	complaint.			

	      [¶23]		On	April	24,	2017,	Hopkins	filed	a	motion	to	suppress	statements	

she	made	to	law	enforcement	officers	during	the	course	of	several	interviews.		

A	hearing	on	the	motion	was	held	on	August	31,	2017.		At	the	hearing,	Hopkins	

argued	 that	 (1)	 her	 initial	 interview	 with	 the	 responding	 deputy	 was	 in	

violation	of	her	Miranda	rights	and	was	involuntary;	(2)	her	interview	with	the	

detective	sergeant	at	her	kitchen	table	was	undertaken	without	a	valid	waiver	



    4		At	trial,	Hopkins	introduced	the	expert	witness	testimony	of	a	pathologist	who	reviewed	the	

medical	examiner’s	autopsy	report	and	agreed	with	the	medical	examiner’s	autopsy	results	and	her	
testimony	regarding	the	baby’s	injuries.		He	further	opined	that	the	injuries	were	most	likely	caused	
by	multiple,	rapid	assaults	on	various	different	parts	of	the	baby’s	body	and	were	not	the	result	of	a	
fall	or	“co-sleeping.”			
                                                                                                      11	

of	her	Miranda	rights	and	was	involuntary;	and	that	(3)	her	second	interview	

with	 the	 deputy,	 (4)	 her	 interview	 during	 the	 videotaped	 walk-through,	 and	

(5)	her	 interview	 with	 the	 detective	 in	 his	 cruiser	 were	 each	 undertaken	

without	a	reading	of	her	Miranda	rights	and	were	involuntary.		At	the	hearing,	

recordings	of	the	interviews	were	admitted	in	evidence	and	the	State	offered	

the	testimony	of	the	law	enforcement	officers	involved	in	the	interviews.			

                          II.		RULING	ON	MOTION	TO	SUPPRESS		

	       [¶24]	 	 On	 October	 17,	 2017,	 the	 court	 entered	 a	 written	 order	 on	 the	

motion	 to	 suppress,	 granting	 the	 motion	 in	 part	 and	 denying	 the	 motion	 in	

part.5		The	court	made	specific	findings	of	fact	as	to	each	challenged	interview.			

        [¶25]		Regarding	Hopkins’s	 initial	interview	with	the	deputy,	the	court	

found	that	although	no	Miranda	warnings	were	given,	they	were	not	required	

because	the	interview	“was	not	a	‘custodial’	interrogation”	and	the	deputy	was	

responding	to	a	9-1-1	call	initiated	by	Hopkins.		The	court	found	that	although	

Hopkins	was	crying	at	points	during	the	interview,	for	the	most	part	she	“was	

coherent	and	understandable”	and	she	did	not	“indicate	she	wanted	to	leave	or	



   5	 	 Addressing	 the	 five	 interviews	 Hopkins	 challenges	 on	 appeal,	 the	 court	 found	 that	 the	

statements	made	by	Hopkins	during	these	interviews	did	not	require	suppression.		In	her	motion	to	
suppress,	 Hopkins	 also	 challenged	 statements	 made	 during	 three	 other	 interviews	 with	 law	
enforcement	officers,	and	the	court,	in	its	order,	made	specific	findings,	some	favorable	to	Hopkins,	
as	to	those	three	interviews.		Hopkins	is	not	challenging	those	rulings.	
12	

that	she	did	not	want	to	answer	questions.”		Based	on	these	findings,	the	court	

concluded,	beyond	a	reasonable	doubt,	that	Hopkins’s	statements	made	to	the	

deputy	during	the	initial	interview	were	voluntary.			

      [¶26]		Addressing	Hopkins’s	interview	with	the	detective	sergeant	at	her	

kitchen	table,	the	court	found	that	the	detective	sergeant	informed	Hopkins	“of	

her	Miranda	rights,	and	also	provided	her	with	a	written	Miranda	consent	form	

which	she	signed.”		The	court	also	found	that	the	interview	was	conducted	in	a	

“conversational	and	calm	tone.”		Although	Hopkins	was	crying	at	times	and	she	

was	denied	the	immediate	opportunity	 to	smoke	a	cigarette,	the	court	found	

that	her	waiver	of	her	Miranda	rights	was	valid	and	found,	beyond	a	reasonable	

doubt,	that	her	statements	were	voluntarily	made.			

      [¶27]		The	court	found	that	the	deputy’s	second	interview	with	Hopkins	

occurred	“almost	immediately	after	the	conclusion	of	[the	detective	sergeant’s]	

interview.”		 Although	the	deputy	 did	 not	provide	Hopkins	with	new	Miranda	

warnings,	Hopkins	“was	allowed	to	smoke”	and	“went	about	various	domestic	

duties”	while	they	conversed.		The	court	found	that	no	new	Miranda	warnings	

were	 required	 for	 this	 interview,	 and	 that	 the	 statements	 made	 by	 Hopkins	

were	voluntary.			
                                                                                   13	

      [¶28]	 	 The	 court	 also	 made	 specific	 findings	 regarding	 the	 videotaped	

walk-through	 interview.	 	 The	 court	 found	 that	 this	 interview	 occurred	

“approximately	 three	 hours	 after	 [the	 detective	 sergeant]	 had	 formally	

provided	 the	 defendant	 with	 her	 Miranda	 warnings”	 and	 new	 Miranda	

warnings	 were	 not	 given.	 	 The	 court	 found	 that	 Hopkins	 consented	 to	

participating	in	the	videotaped	walk-through	and	concluded	that	although	the	

interview	was	conducted	by	different	law	enforcement	officers,	new	Miranda	

warnings	were	not	required	and	the	statements	made	by	Hopkins,	“which	were	

in	 response	 to	 the	 officer’s	 calm	 and	 nonconfrontational	 inquiries,	 were	

voluntary.”			

      [¶29]	 	 Addressing	 Hopkins’s	 interview	 with	 the	 detective	 in	 his	 police	

cruiser,	the	court	found	that	no	new	Miranda	warnings	were	given	but	that	the	

detective	 “did	 address	 Miranda”	 with	 Hopkins	 by	 “telling	 her	 that	 all	 the	

Miranda	 rights	 which	 had	 previously	 been	 explained	 to	 her	 still	 apply,	 and	

specifically	asking	her	if	she	needed	the	officer	to	go	over	those	again	with	her.”		

Hopkins	said	she	did	not	need	to	go	over	Miranda	again.		The	court	found	that	

this	 interview	 “lasted	 approximately	 three	 hours”	 and	 had	 a	 “conversational	

low-key	 tone	 throughout.”	 	 Hopkins	 was	 provided	 with	 at	 least	 one	 smoking	

break,	was	specifically	told	she	was	not	under	arrest,	and	at	the	conclusion	of	
14	

the	interview	she	was	not	placed	under	arrest.		The	court	concluded	that,	based	

on	 these	 circumstances,	 no	 new	 Miranda	 warnings	 were	 required	 and	 the	

statements	provided	by	Hopkins	during	this	interview	were	voluntary.			

                                              III.		TRIAL	

	       [¶30]	 	 A	 five-day	 trial	 was	 held	 on	 October	 31,	 2017,	 through	

November	7,	2017.		At	trial,	Hopkins	testified	on	her	own	behalf.		She	admitted	

that	much	of	what	she	had	told	law	enforcement	officers	during	the	interviews	

that	occurred	in	the	aftermath	of	her	baby’s	death	was	a	lie.		Hopkins	testified	

that	she	lied	to	the	officers	during	these	interviews	because	she	was	afraid	that	

her	older	sons	would	be	taken	from	her	if	she	admitted	that	the	death	occurred	

while	she	was	passed	out	from	drinking.			

	       [¶31]	 	 At	 the	 conclusion	 of	 the	 trial,	 Hopkins	 requested	 a	 specific	

concurrent	 causation	 instruction,	 17-A	 M.R.S.	 §	 33	 (2017),	 that	 informed	 the	

jurors	 that,	 in	 order	 to	 convict	 her,	 the	 State	 would	 have	 to	 prove	 three	

elements	beyond	a	reasonable	doubt,6	including	a	third	element	that	read:	“The	



    6		See	Maine	Jury	Instruction	Manual,	§	6-50	at	6-91	(2017-18	ed.):	


            When	 the	 defendant’s	 conduct	 may	 have	 operated	 concurrently	 with	 other	
        actions,	events	or	conditions	to	cause	a	particular	result,	then,	to	find	the	defendant	
        guilty	of	the	result,	the	State	must	prove	beyond	a	reasonable	doubt	that	(1)	the	result	
        would	 not	 have	 occurred	 but	 for	 the	 defendant’s	 conduct,	 and	 (2)	 the	 concurrent	
        cause	was	not	alone	clearly	sufficient	to	produce	the	result	and	(3)	the	defendant’s	
        conduct	was	not	clearly	insufficient	to	produce	the	result.	
                                                                                    15	

Defendant’s	conduct	was	clearly	sufficient	to	produce	the	result	of	the	death	of	

[her	baby].”		The	court	granted	Hopkins’s	request	for	a	concurrent	causation	

instruction	but	declined	to	adopt	the	specific	language	proposed	by	Hopkins.		

Instead,	the	court	gave	a	concurrent	causation	instruction	with	a	third	element	

that	read:	“Miranda	Hopkins’s	conduct	was	not	clearly	insufficient	to	produce	

the	resulting	death	of	[her	baby].”		Hopkins	objected	to	the	court’s	instruction,	

and	the	court	responded	by	stating	that	it	“look[ed]	at	the	language	contained	

in	the	statute	itself	on	the	issue	of	concurrent	causation	as	it	appears	in	Title	

17-A,	section	33.		And	there	.	.	.	,	the	language	chosen	by	the	Legislature	also	

uses	the	term	clearly	insufficient	in	addressing	the	conduct	of	the	defendant	as	

something	that,	again,	must	be	proven	by	the	State.”			

	     [¶32]		During	its	deliberations,	the	jury	sent	the	court	a	note	requesting	

clarification	 on	 “causation.”	 	 After	 consultation	 with	 the	 parties,	 the	 court	

responded	 by	 giving	 further	 instructions	 on	 concurrent	 causation	 stating,	 in	

part,	“to	the	extent	you	may	find	that	the	conduct	of	one	or	more	of	the	older	

boys	was	involved	in	the	cause	of	[the	baby’s]	death,	the	State	must	also	prove	

beyond	a	reasonable	doubt	that,	number	one,	the	boy	or	boys’	actions	were	not	

alone	clearly	sufficient	to	produce	the	resulting	death	of	[the	baby]	and,	number	

two,	that	Miranda	Hopkins’s	conduct	alone	was	clearly	sufficient	to	produce	the	
16	

resulting	death	of	[her	baby].”		The	concluding	sentence	of	this	instruction	was	

similar	to	the	concluding	sentence	of	the	instruction	that	Hopkins	had	originally	

requested.	 	 Both	 parties	 were	 satisfied	 with	 the	 court’s	 response,	 and	 there	

were	no	objections.			

	       [¶33]		On	November	7,	2017,	the	jury	returned	a	verdict	finding	Hopkins	

guilty	of	manslaughter.		Hopkins	filed	a	motion	for	judgment	of	acquittal,	which	

was	 denied	 on	 November	 28,	 2017.	 	 Hopkins	 filed	 a	 notice	 of	 appeal	 on	

November	 27,	 2017.7	 	 On	 December	 13,	 2017,	 Hopkins	 was	 sentenced	 to	

eighteen	years	in	prison,	with	all	but	thirteen	years	suspended,	and	four	years	

of	probation.			

                                    IV.		LEGAL	ANALYSIS	

A.	     Motion	to	Suppress	

        [¶34]	 	 Hopkins	 argues	 that	 the	 court	 erred	 in	 denying	 her	 motion	 to	

suppress	the	statements	that	she	made	to	law	enforcement	officers	during	the	

five	 interviews	 because	 (1)	 Hopkins’s	 initial	 interview	 with	 the	 deputy	

constituted	a	custodial	interrogation	requiring	the	deputy	to	inform	Hopkins	of	

her	 Miranda	 rights;	 (2)	 Hopkins’s	 interview	 with	 the	 detective	 sergeant	 was	


    7		Because	a	sentence	had	not	yet	been	entered	at	the	time	the	appeal	was	filed,	the	appeal	was	

interlocutory,	and	we	allowed	the	trial	court	to	enter	a	final	judgment	and	deemed	the	appeal	to	be	
from	the	final	judgment.			
                                                                                      17	

undertaken	without	a	valid	waiver	of	her	Miranda	rights;	(3)	Hopkins’s	Miranda	

rights	were	required	to	be	reread	during	her	second	interview	with	the	deputy,	

the	videotaped	walk-through	interview,	and	the	interview	with	the	detective	in	

his	cruiser;	and	(4)	Hopkins’s	statements	made	during	all	five	interviews	were	

not	voluntary	because	of	her	emotional	distress	when	she	made	the	statements.			

      [¶35]	 	 When	 addressing	 a	 challenge	 to	 a	 court’s	 denial	 of	 a	 motion	 to	

suppress,	“we	review	the	factual	findings	underlying	the	trial	court’s	ruling	for	

clear	error	and	the	court’s	legal	conclusions	de	novo.”		State	v.	Cote,	2015 ME 78,	

¶	9,	118 A.3d 805.		We	will	affirm	a	court’s	denial	of	a	motion	to	suppress	if	any	

reasonable	view	of	the	evidence	supports	the	court’s	decision.		State	v.	Marquis,	

2018 ME 39,	¶	15,	181 A.3d 684.		

      1.	    Whether	 Hopkins’s	 Statements	 in	 her	 Initial	 Interview	 With	 the	
             Deputy	Were	Made	During	a	Custodial	Interrogation		
	
      [¶36]		“When	a	person	has	been	subjected	to	an	in-custody	interrogation	

but	 has	 not	 been	 advised	 of	 his	 Miranda	 rights,	 the	 State	 may	 not	 offer	 the	

statements	 made	 during	 that	 interrogation	 against	 that	 person	 in	 its	

case-in-chief.”		State	v.	Perry,	2017 ME 74,	¶	15,	159 A.3d 840;	see	Miranda	v.	

Arizona,	384 U.S. 436,	473-74	(1966).		A	defendant	is	considered	“in	custody”	

when	subject	to	either	a	formal	arrest	or	a	restraint	on	freedom	of	movement	

to	the	degree	associated	with	formal	arrest.		See	State	v.	Michaud,	1998 ME 251,	
18	

¶	 4,	 724 A.2d 1222.	 	 “To	 determine	 if	 a	 person	 was	 in	 custody	 for	 Miranda	

purposes,	 a	 court	 must	 objectively	 review	 the	 pertinent	 circumstances	 to	

decide	whether	a	reasonable	person	in	the	defendant’s	position	would	have	felt	

free	 to	 terminate	 the	 interaction	 with	 law	 enforcement	 or	 if	 there	 was	 a	

restraint	on	freedom	of	movement	of	the	degree	associated	with	formal	arrest.”		

Perry,	2017 ME 74,	¶	15,	159 A.3d 840.			

      [¶37]	 	 In	 making	 this	 determination,	 we	 consider	 a	 number	 of	 factors,	

viewing	them	in	their	totality,	including:	

      (1)    the	locale	where	the	defendant	made	the	statements;	
      	
      (2)    the	party	who	initiated	the	contact;	
	
      (3)    the	existence	or	nonexistence	of	probable	cause	to	arrest	(to	
             the	extent	communicated	to	the	defendant);		
	
      (4)    subjective	views,	beliefs,	or	intent	that	the	police	manifested	
             to	 the	 defendant,	 to	 the	 extent	 they	 would	 affect	 how	 a	
             reasonable	 person	 in	 the	 defendant’s	 position	 would	
             perceive	his	or	her	freedom	to	leave;	
	
      (5)    subjective	views	or	beliefs	that	the	defendant	manifested	to	
             the	 police,	 to	 the	 extent	 the	 officer’s	 response	 would	 affect	
             how	a	reasonable	person	in	the	defendant’s	position	would	
             perceive	his	or	her	freedom	to	leave;	
	
      (6)    the	focus	of	the	investigation	(as	a	reasonable	person	in	the	
             defendant’s	position	would	perceive	it);	
	
      (7)    whether	 the	 suspect	 was	 questioned	 in	 familiar	
             surroundings;	
                                                                                    19	

	
      (8)    the	number	of	law	enforcement	officers	present;		
	
      (9)    the	degree	of	physical	restraint	placed	upon	the	suspect;	and		
	
      (10) the	duration	and	character	of	the	interrogation.	

Michaud,	1998 ME 251,	¶	4,	724 A.2d 1222.			

	     [¶38]	 	 Review	 of	 these	 factors	 establishes	 that	 Hopkins	 was	 not	 in	

custody	 at	 any	 point	 during	 her	 initial	 interview	 with	 the	 deputy.	 	 Hopkins	

initiated	 this	 interview	 seeking	 help	 following	 the	 9-1-1	 call	 concerning	 her	

baby.	 	 Hopkins	 was	 coherent	 and	 understandable	 during	 the	 interview,	 the	

interview	 occurred	 in	 her	 home,	 the	 deputy	 was	 the	 only	 officer	 involved	

during	 this	 interview,	 and	 the	 conversation	 maintained	 a	 “calm	 tone”	

throughout.	 	 There	 was	 no	 point	 at	 which	 a	 reasonable	 person	 in	 Hopkins’s	

position	would	have	felt	that	she	was	 not	free	to	terminate	the	interrogation	

and	leave.		See	State	v.	Bragg,	2012 ME 102,	¶	8,	48 A.3d 769.		The	court	did	not	

err	in	concluding	that	Hopkins	was	not	in	custody	for	purposes	of	Miranda.	

      2.	    Whether	 Hopkins	 Validly	 Waived	 her	 Miranda	 Rights	 During	 her	
             Interview	With	the	Detective	Sergeant		
	
      [¶39]		If	an	individual	is	determined	to	be	“in	custody,”	the	State	then	has	

the	 burden	 of	 proving	 that	 the	 statements	 were	 obtained	 after	 a	 knowing,	

intelligent,	and	voluntary	waiver	of	Miranda	rights.		State	v.	Coombs,	1998 ME 1,	
20	

¶	 15,	 704 A.2d 387.	 	 To	 constitute	 a	 valid	 waiver	 of	 Miranda	 rights,	 a	

defendant’s	 conduct	 must	 amount	 to	 an	 “intentional	 relinquishment	 or	

abandonment	of	a	known	right	or	privilege.”		State	v.	Gordon,	387 A.2d 611,	612	

(Me.	 1978).	 	 “Whether	 a	 defendant	 has	 validly	 waived	 her	 Miranda	 rights	

depends	 on	 the	 factual	 circumstances	 of	 the	 interrogation.”	 	 Coombs,	

1998 ME 1,	¶	13,	704 A.2d 387.	

      [¶40]	 	 Hopkins	 was	 given	 Miranda	 warnings	 at	 the	 beginning	 of	 her	

second	interview—the	interview	with	the	detective	sergeant	in	her	kitchen—

and	validly	waived	Miranda.		After	introductory	remarks,	the	detective	sergeant	

informed	 Hopkins	 of	 her	 Miranda	 rights	 and	 provided	 her	 with	 a	 written	

Miranda	 consent	 form,	 which	 she	 signed.	 	 Although	 Hopkins	 was	 crying	 at	

times,	she	was	coherent	and	understandable	for	the	majority	of	the	interview.		

The	court	did	not	err	in	concluding,	based	on	the	totality	of	the	circumstances,	

that	 Hopkins’s	 waiver	 of	 her	 Miranda	 rights	 was	 knowing,	 voluntary,	 and	

intentional.			

      3.	    Whether	Miranda	Warnings	Needed	to	be	Reread	Before	Hopkins’s	
             Second	Interview	With	the	Deputy,	the	Videotaped	Walk-Through	
             Interview,	or	the	Interview	With	the	Detective	in	his	Police	Cruiser	
      	
	     [¶41]		When	the	interrogation	process	is	resumed	after	an	interruption,	

Miranda	 warnings	 may	 need	 to	 be	 reread	 for	 statements	 to	 be	 admissible.		
                                                                                  21	

State	v.	 Birmingham,	 527 A.2d 759,	 761-762	 (Me.	 1987).	 	 Several	 objective	

factors	are	examined	to	determine	whether	an	accused	must	be	re-informed	of	

her	constitutional	rights:		

      (1)    the	 time	 lapse	 between	 the	 last	 Miranda	 warnings	 and	 the	
             accused’s	statements;		
             	
      (2)    interruptions	in	the	continuity	of	the	interrogation;	
	
      (3)    whether	 there	 was	 a	 change	 of	 location	 between	 the	 place	
             where	the	last	Miranda	warnings	were	 given	and	the	place	
             where	the	accused’s	statements	were	made;		
             	
      (4)    whether	 the	 same	 officer	 who	 gave	 the	 warnings	 also	
             conducted	 the	 interrogation	 resulting	 in	 the	 accused’s	
             statement;	and		
	
      (5)    whether	 the	 statement	 elicited	 during	 the	 complained	 of	
             interrogation	 differed	 significantly	 from	 other	 statements	
             which	had	been	preceded	by	Miranda	warnings.		
	
State	v.	Myers,	345 A.2d 500,	502	(Me.	1975);	see	State	v.	Drake,	1999 ME 91,	

¶	4,	731 A.2d 858.		

      [¶42]	 	 Hopkins’s	 contention	 that	 Miranda	 warnings	 should	 have	 been	

reread	 during	 the	 second	 interview	 with	 the	 deputy,	 the	 videotaped	

walk-though	 interview	 with	 the	 detective,	 and	 the	 interview	 conducted	 with	

the	detective	in	his	police	cruiser,	is	unavailing.		These	three	interviews	took	

place	 shortly	 after	 Hopkins	 received	 Miranda	 warnings	 and	 validly	 waived	

them,	they	occurred	consecutively	and	reasonably	close	in	time	to	one	another,	
22	

and	they	occurred	either	in	Hopkins’s	home	or	right	outside	her	home.		Further,	

Hopkins	was	reminded	of	her	Miranda	rights	when	she	was	interviewed	by	the	

detective	in	his	police	cruiser,	the	last	of	the	interviews	at	issue,	but	declined	

the	 detective’s	 offer	 to	 review	 her	 Miranda	 rights.	 	 The	 court	 did	 not	 err	 in	

determining	that	Miranda	warnings	did	not	need	to	be	repeated	before	these	

interviews.			

       4.	    Whether	Hopkins’s	Statements	Were	Voluntary	

       [¶43]		When	a	voluntariness	issue	is	raised,	the	State	has	the	burden	to	

prove	 beyond	 a	 reasonable	 doubt	 that	 a	 statement	 was	 voluntary.	 	 State	 v.	

Kittredge,	2014 ME 90,	¶	24,	97 A.3d 106.		We	review	the	court’s	factual	findings	

regarding	 voluntariness	 for	 clear	 error	 and	 its	 ultimate	 determination	

regarding	 voluntariness	 de	 novo.	 	 State	 v.	 Hunt,	 2016 ME 172,	 ¶¶	 16-19,	

151 A.3d 911;	State	v.	Bryant,	2014 ME 94,	¶	15,	97 A.3d 595.			

       [¶44]		To	determine	whether	a	statement	was	voluntary,	we	consider	the	

totality	 of	the	 circumstances	 and	 consider	 factors	 “such	 as:	 the	 details	 of	 the	

interrogation;	 duration	 of	 the	 interrogation;	 location	 of	 the	 interrogation;	

whether	the	interrogation	was	custodial;	the	recitation	of	Miranda	warnings;	

the	number	of	officers	involved;	the	persistence	of	the	officers;	police	trickery;	

threats,	promises	or	inducements	made	to	the	defendant;	and	the	defendant’s	
                                                                                      23	

age,	 physical	 and	 mental	 health,	 emotional	 stability,	 and	 conduct.”	 	 State	 v.	

Sawyer,	2001 ME 88,	¶	9,	772 A.2d 1173.	

      [¶45]		Here,	the	totality	of	the	circumstances	supports	the	conclusion	that	

Hopkins’s	 statements	 to	 law	 enforcement	 officers	 during	 the	 five	 challenged	

interviews	were	voluntary.		The	questioning	that	occurred	throughout	the	five	

interviews	 was	 nonconfrontational	 and	 most	 of	 the	 interviews	 took	 place	 in	

Hopkins’s	 home,	 with	 the	 exception	 of	 the	 interview	 with	 the	 detective	 that	

occurred	 in	 his	 police	 cruiser	 in	 front	 of	 Hopkins’s	 home.	 	 Although	 Hopkins	

was	 crying	 at	 times	 during	 the	 interviews,	 Hopkins	 was	 coherent	 and	

understandable	during	the	interviews.		There	was	no	evidence	that	any	of	the	

law	 enforcement	 officers	 coerced	 or	 tricked	 Hopkins	 to	 get	 her	 to	 talk.	 	 The	

court	 did	 not	 err	 in	 finding,	 beyond	 a	 reasonable	 doubt,	 that	 Hopkins’s	

statements	during	all	five	interviews	were	voluntary.			

B.	   Jury	Instruction	on	Concurrent	Causation		

      [¶46]	 	 Hopkins	 argues	 that	 the	 court	 erred	 by	 giving	 a	 concurrent	

causation	instruction	that	confused	the	jurors.		We	review	jury	instructions	as	

a	whole	for	prejudicial	error	to	ensure	that	they	accurately	and	fairly	informed	

the	jury	of	the	law	and	to	determine	the	potential	for	a	juror	misunderstanding	

as	a	result	of	the	instructions.		See	State	v.	Okie,	2010 ME 6,	¶	8,	987 A.2d 495.		
24	

We	 will	 not	 vacate	 a	 judgment	 based	 on	 the	 denial	 of	 a	 proposed	 jury	

instruction	 unless	 the	 appealing	 party	 can	 demonstrate	 that	 the	 instruction	

“(1)	stated	 the	 law	 correctly;	 (2)	 was	 generated	 by	 the	 evidence	 in	 the	 case;	

(3)	was	not	misleading	or	confusing;	and	(4)	was	not	sufficiently	covered	in	the	

instructions	the	court	gave.”		State	v.	Hanaman,	2012 ME 40,	¶	16,	38 A.3d 1278.		

“A	trial	court	has	wide	discretion	in	formulating	its	instructions	to	the	jury	so	

long	as	it	accurately	and	coherently	reflects	the	applicable	law.”		State	v.	Martin,	

2007 ME 23,	 ¶	6,	 916 A.2d 961.	 	“When	jury	instructions	closely	 parallel	the	

provisions	of	the	Maine	Criminal	Code,	they	are	adequate	to	provide	the	jury	

with	 the	 necessary	 information.”	 	 State	 v.	 Mann,	 2005 ME 25,	 ¶	 13,	

868 A.2d 183.		

      [¶47]		Title	17-A	M.R.S.	§	33	provides	that	“[u]nless	otherwise	provided,	

when	causing	a	result	is	an	element	of	a	crime,	causation	may	be	found	where	

the	 result	 would	 not	 have	 occurred	 but	 for	 the	 conduct	 of	 the	 defendant	

operating	 either	 alone	 or	 concurrently	 with	 another	 cause,	 unless	 the	

concurrent	cause	was	clearly	sufficient	to	produce	the	result	and	the	conduct	

of	the	defendant	was	clearly	insufficient.”		

      [¶48]		Reviewing	the	instructions	as	a	whole,	the	court	informed	the	jury	

correctly	 and	 fairly	 of	 all	 necessary	 elements	 of	 the	 governing	 law	 on	
                                                                                     25	

concurrent	causation.		Although	Hopkins’s	requested	instruction	stated	the	law	

correctly,	was	generated	by	the	evidence,	and	was	not	misleading	or	confusing,	

the	trial	court’s	slightly	different	instruction	mirrors	the	“clearly	insufficient”	

statutory	 language,	 and	 was	 adequate	 to	 provide	 the	 jury	 the	 necessary	

information	about	the	elements	of	concurrent	causation.		See	17-A	M.R.S.	§	33;	

Mann,	2005 ME 25,	¶	13,	868 A.2d 183.	

      [¶49]	 	 Additionally,	 upon	 receiving	 a	 note	 from	 the	 jury	 asking	 for	

clarification	 on	 “causation,”	 the	 court	 responded	 by	 giving	 a	 clarifying	

instruction	that	used	language	similar	to	the	language	that	Hopkins	originally	

requested.	 	 The	 court	 did	 not	 err	 in	 instructing	 the	 jury	 on	 concurrent	

causation.			

C.	   Sufficiency	of	the	Evidence		

      [¶50]	 	 Hopkins	 argues	 that	 there	 was	 not	 sufficient	 evidence	 to	 prove	

beyond	a	reasonable	doubt	that	she	“[r]ecklessly,	or	with	criminal	negligence,	

cause[d]	the	death”	of	her	baby.		See	17-A	M.R.S.	§	203(1)(A).		

      [¶51]	 	 On	 a	 challenge	 to	 the	 sufficiency	 of	 the	 evidence	 to	 support	 a	

conviction,	we	 view	the	evidence	in	the	 light	most	favorable	to	the	State	and	

determine	 whether	 a	 trier	 of	 fact	 rationally	 could	 find	 beyond	 a	 reasonable	

doubt	each	element	of	the	offense	charged.		State	v.	McBreairty,	2016 ME 61,	
26	

¶	14,	 137 A.3d 1012.	 	 The	 jury	 may	 draw	 all	 reasonable	 inferences	 from	 the	

evidence	presented	at	trial	and	decide	issues	of	the	weight	and	credibility	of	the	

evidence.		Id.	

      [¶52]	 	 Direct	 evidence	 of	 a	 defendant’s	 exact	 actions	 in	 committing	 a	

crime	is	not	required;	the	fact-finder	“may	properly	find	beyond	a	reasonable	

doubt	 that	 a	 defendant	 acted	 recklessly	 or	 with	 criminal	 negligence	 based	

solely	 on	 circumstantial	 evidence.”	 	 See	 State	 v.	 Brown,	 2017 ME 59,	 ¶	 9,	

158 A.3d 501.		A	conviction	based	on	circumstantial	evidence	may	be	affirmed	

even	if	the	inferences	drawn	from	circumstantial	evidence	are	contradicted	by	

parts	 of	 the	 direct	 evidence.	 	 State	 v.	 Cummings,	 2017 ME 143,	 ¶	 12,	

166 A.3d 996;	State	v.	Medeiros,	2010 ME 47,	¶	17,	997 A.2d 95.			

      [¶53]		To	convict	Hopkins	of	manslaughter,	17-A	M.R.S.	§	203(1)(A),	the	

State	 was	 required	 to	 prove	 beyond	 a	 reasonable	 doubt	 that	 she	 acted	

recklessly	or	with	criminal	negligence	and	caused	the	death	of	her	baby.		See	

17-A	M.R.S.	§	35(3),	(4)(A)	(2017).		In	addition,	the	State	was	required	to	prove	

beyond	 a	 reasonable	 doubt	 that	 the	 death	 would	 not	 have	 occurred	 but	 for	

Hopkins’s	conduct	operating	either	alone	or	concurrently	with	another	cause,	

unless	the	concurrent	cause	was	clearly	sufficient	to	produce	the	result	and	the	

conduct	of	the	defendant	was	clearly	insufficient.		See	17-A	M.R.S.	§	33.			
                                                                                       27	

      [¶54]		Assessing	the	evidence	in	the	light	most	favorable	to	the	State,	the	

jury,	 based	 on	 the	 evidence	 presented,	 could	 have	 found	 that	 the	 baby	 was	

home	with	Hopkins	and	Hopkins’s	two	older	sons	at	the	time	of	his	death,	the	

baby’s	cause	of	death	was	consistent	with	severe	inflicted	trauma	rather	than	

an	act	of	a	sleeping	person	or	falling,	and	the	evidence	was	not	consistent	with	

the	alternative	cause	of	death	asserted	by	Hopkins—that	her	older	boys	were	

responsible	 for	 the	 baby’s	 death.	 	 See	 State	 v.	 Allen,	 2006 ME 20,	 ¶¶	 25-27,	

892 A.2d 447  (holding	 that	 there	 was	 sufficient	 evidence	 supporting	 the	

defendant’s	manslaughter	conviction	where	the	State	presented	evidence	that	

the	 toddler	 was	 alone	 with	 the	 defendant	 at	 the	 time	 of	 injury,	 the	 cause	 of	

death	was	consistent	with	inflicted	trauma	rather	than	an	accidental	fall	as	the	

defendant	 claimed,	 and	 the	 evidence	 was	 not	 consistent	 with	 an	 alternative	

cause	 of	 death	 advanced	 by	 the	 defendant).	 	 The	 evidence	 was	 sufficient	 to	

support	Hopkins’s	conviction	of	manslaughter.			

      The	entry	is:	

                    Judgment	affirmed.		
	
	     	      	      	      	      	
	                          	
28	

Laura	P.	Shaw,	Esq.	(orally),	Camden	Law	LLP,	Camden,	for	appellant	Miranda	
G.	Hopkins	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Donald	 W.	 Macomber,	 Asst.	 Atty.	 Gen.	
(orally),	Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Waldo	County	Unified	Criminal	Docket	docket	number	CR-2017-47	
FOR	CLERK	REFERENCE	ONLY